Broyles, C. J.,
dissenting. This was a suit for the recovery of damages for alleged personal injuries sustained by the plaintiff’s son while traveling in an automobile on a public highway. The evidence showed that the son was shot and injured by one of three men, but did not show, either directly or circumstantially, that the defendant was the person who shot him. The petition contained no allegation as to a conspiracy between the three persons, and, therefore, under the petition, the defendant was liable for his individual acts onty, and it not appearing from the evidence which one of the three persons shot the plaintiff’s son, the verdict against the defendant was unauthorized, and the court erred in overruling the motion for a new trial. I think the judgment should be reversed.